EXAMINER’S AMENDMENT/REMARKS (Corrected)
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given in a telephone interview with Kenneth Mitchell on 30 JAN 2021.
The application has been amended as follows: 


Amendments to the most recent Abstract:
In the Abstract, line 1:  replace “The invention is a” with --A--.

Amendments to the Substitute Specification filed 26 FEB 2020:

Page 6, line 25:  insert --sealed-- before “primary circuit 52”;
             Line 28:  insert --sealed-- before “secondary circuit 62”;

Amendments to the Claims:
Amend claims 13, 21, 22, 23, and 25 as follows (all other pending claims remain unchanged):
13.  (Currently Amended) A centrifuge (10), comprising: 
a centrifuge housing (13);
a safety vessel (14) arranged in a protective cylinder (18) in said centrifuge housing (13);
an interior space (16) partially bounded by said safety vessel (14); 
a rotor arranged in said interior space (16);
a cooling system arranged in said centrifuge housing (13) for cooling said interior space (16);

said cooling system has a sealed primary circuit (52) with primary lines (29) and a sealed secondary circuit (62) with secondary lines (34);
a flammable refrigerant (54) in said sealed primary circuit (52); 
a non-flammable refrigerant (64) in said sealed secondary circuit (62); 
said sealed primary circuit (52) comprises said compressor (22), said condenser (24) and said evaporator (26), said evaporator is part of a closed heat exchanger (30); and, 
said sealed secondary circuit (62) passes through said closed heat exchanger (30), cools said safety vessel (14) and is provided with a pump (32).

21.    (Currently Amended) The centrifuge as claimed in claim 13, further comprising:
said primary lines (29) [[is]] are made of a material which is mechanically stronger than the material of said secondary lines (34).

22.    (Currently Amended)  The centrifuge as claimed in claim 21, further comprising:
predetermined breaking points are provided in said secondary lines (34).


23.    (Currently Amended) The centrifuge as claimed in claim 13, further comprising:
said protective cylinder (18) which is separate from said safety vessel (14).

25. (Currently Amended) A centrifuge (10), comprising:
a centrifuge housing (13);
a safety vessel (14) arranged in a separate protective cylinder (18) in said centrifuge housing (13);
an interior space (16) partially bounded by said safety vessel (14); 
a rotor arranged in said Interior space (16);
a cooling system arranged in said centrifuge housing (13) for cooling said interior  space (16);
said cooling system has a compressor (22), a condenser (24), and an evaporator (26) which are connected together via lines;
said cooling system has a sealed primary circuit (52) with primary lines (29) and a sealed secondary circuit (62) with secondary lines (34);
a flammable refrigerant (54) in said sealed primary circuit (52);
a non-flammable refrigerant (64) in said sealed secondary circuit (62); 
said safety vessel is surrounded by said separate protective cylinder (18) which runs concentrically around said safety vessel (14);
clamping connections (38) horizontality secure said separate protective cylinder (18) to said centrifuge housing;
said clamping connections (38) which in the event of a rotor crash will enable said safety vessel (14) to move relative to said centrifuge housing (13);
sealed primary circuit (52) comprises said compressor (22), said condenser (24) and said evaporator (26), said evaporator is part of a closed heat exchanger (30); and, said sealed secondary circuit (62) passes through said closed heat exchanger (30), cools said safety vessel (14) and is provided with a pump (32).

Amendments to the Drawings:
The replacement sheet filed 9 MAR 2021 is disapproved since the added reference character “36” is not oriented in the same direction as the view so as to avoid having to rotate the sheet (see 37 CFR 1.84(p) Numbers, letters, and reference characters).  
  In order to avoid abandonment of the application, Applicant must make the  agreed upon drawing change outlined in the previous examiner’s amendment since this requirement remains outstanding.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

*  *  *
The above amendment merely corrects some typographical errors - no substantive changes were made.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





15 March 2021